Citation Nr: 1032772	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to VA death benefits, 
including dependency and indemnity compensation benefits (DIC). 


WITNESSES AT HEARING ON APPEAL

The appellant and her son, [redacted]


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The appellant is the surviving spouse of the deceased.  She 
asserts that her husband had service in the Commonwealth of the 
Philippine Army, including recognized guerrilla service, with the 
United States Military Forces.  He died in May 1997.  
Consequently, the appellant contends that she is eligible for VA 
death benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO).  In that rating decision, the RO 
declined to reopen the appellant's claim, because no new and 
material evidence had been received. 

For purposes of establishing jurisdiction, the Board is required 
to make a decision in the first instance as to whether new and 
material evidence has been received warranting the reopening of 
this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  
The Board has characterized the issue accordingly to reflect the 
procedural status of the previously-denied claim.

As a matter of history, the appellant's claim for entitlement to 
VA death benefits was originally denied in a February 2004 rating 
decision, because the evidence did not show that the deceased had 
qualifying service to be eligible for VA benefits.  The appellant 
appealed.   In a November 2006 decision, the Board denied 
entitlement to VA death benefits and that decision became final.  
See 38 C.F.R. § 20.1100 (2009).  The appellant now seeks to 
reopen her claim. 

In April 2010, the appellant testified before the undersigned 
during a hearing at the RO.  During the hearing, the undersigned 
identified the issues on appeal and noted what pertinent evidence 
not currently associated with the claims folder was outstanding 
that might assist in substantiating the claim.  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing 
transcript has been associated with the claim file.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a November 2006 decision, the Board denied entitlement to 
VA death benefits, because the record did not show that the 
deceased had qualifying military service.  That decision is 
final.

2.  The evidence associated with the record since the November 
2006 Board decision is mostly cumulative or redundant in nature, 
and it does not relate to an unestablished fact (the deceased had 
qualifying military service) necessary to substantiate the 
appellant's claim for entitlement to VA death benefits.   


CONCLUSIONS OF LAW

1.  The November 2006 Board decision is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2009).

2.  New and material evidence has not been received since the 
Board's November 2006 denial of entitlement to VA death benefits, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA will inform the claimant of which 
information and evidence VA will seek to provide, and which 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA Notice requirements of apply to all elements of a claim for 
service connection, so that VA must provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

After the initial adjudication of the claim, VA provided the 
appellant with a January 2009 letter that adequately advised her 
of the evidentiary requirements for establishing veteran status 
and the basis of the previous denial.  This letter clearly 
explained what new and material evidence was, and explained that 
the previous evidence did not show that the decedent had valid 
military service to be eligible for benefits.  See Kent, 20 Vet. 
App. at 9.  VA also informed the appellant on how it determines 
the effective date for the award of benefits if service 
connection is to be awarded consistent with the holding in 
Dingess.  

Although the January 2009 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
appellant.  In this regard, the notice provided in the January 
2009 letter fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Kent, supra, and after the 
notice was provided the case was readjudicated and a March 2009 
statement of the case (SOC) was provided to the appellant.  
Hence, while some of this notice was provided after the initial 
rating action on appeal, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or an SSOC, is 
sufficient to cure a timing defect).  Thus, any VCAA notice error 
in regard to the issue decided herein is deemed harmless and does 
not preclude appellate consideration of the matters decided on 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding 
that a party alleging defective notice has the burden of showing 
how the defective notice was harmful).

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The 
appellant received explicit notice that absent the service 
department evidence of qualifying service, which is determinative 
as a threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record that 
there is any evidence that could substantiate the claim that has 
not been obtained.  See Capellan v. Peake, 539 F.3d 1373 (2008) 
(holding that an appellant's claim  must be determined based on 
all relevant evidence, including evidence from the service 
department, with due application of the duty to assist and the 
statutory and regulatory requirements to consider "all 
information and lay . . . evidence of record").

The Board specifically notes that based on the appellant's prior 
submissions, the RO requested verification of the service 
rendered in the unit as asserted by the appellant and listed on 
the various submitted documents, and in response, the National 
Personnel Records Center (NPRC) on behalf of the service 
department certified that the decedent had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  The appellant has received explicit notice that absent 
the service department evidence of qualifying service about what 
evidence was necessary, and she has had multiple opportunities to 
respond with additional evidence or argument on this ground for 
denying her claim.  She has not, however, come forward with 
appropriate evidence.  Further, there is no indication that there 
is any reasonable possibility that such evidence exists.  

In light of all of these considerations, the Board finds that it 
is not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board is 
not aware of the existence of any additional relevant evidence 
which has not been obtained. Therefore, no further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

2.  Application to Reopen Claim Based on New and Material 
Evidence 

The appellant seeks to reopen a previously denied claim for 
entitlement to VA death benefits.  

In a November 2006 decision, the Board denied the appellant's 
claim for entitlement to VA death benefits, because the 
requirement for basic eligibility had not been met.  The Board's 
decision became final.  38 C.F.R. § 20.1100.  In August 2008, the 
appellant petitioned to reopen her previously-denied claim.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching 
the underlying claim of entitlement to service connection, the 
Board must first determine whether new and material evidence has 
been presented to establish its jurisdiction to review the merits 
of the previously-denied claim.  See Barnett, 83 F.3d at 1383; 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  Id.  

VA is required to first review the evidence submitted since the 
last final disallowance of a claim on any basis for its newness 
and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Here, the last final denial was the November 2006 Board decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  The evidence received subsequent 
to the last final decision in this case is presumed credible for 
the purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

In determining whether any new evidence has been received that 
relates to an unestablished fact necessary to substantiate the 
claim, a review of the rules for establishing basic eligibility 
are useful.  

Eligibility for VA benefits is based on statutory and regulatory 
provisions which define an individual's legal status as a veteran 
of active military service. 38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she (or the person 
with respect to whom eligibility for benefits is claimed) is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 6 Vet. 
App. 196, 198 (1994).  Essentially, a claimant for VA death 
benefits must establish that the decedent had qualifying service.  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.9 (a) and (d).

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  

Where qualifying service is not shown by a document issued by the 
service department, verification of service is sought from the 
service department, and such determination is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  38 C.F.R. § 3.203(c); see Venturella v. Gober, 10 Vet. 
App. 340 (1997); Duro vs. Derwinski, 2 Vet. App. 530 (1992); see 
also Dacoron vs. Brown, 4 Vet. App. 115 (1993).   

Here, in November 2006, the Board previously denied the 
appellant's claim for entitlement to VA death benefits, because 
the evidence did not show that the decedent had qualifying 
military service to meet the basic eligibility requirements for 
VA benefits.  That decision became final.  38 C.F.R. § 20.1100. 

At the time of the November 2006 Board decision, the evidence of 
record consisted of the appellant's assertion that her deceased 
husband had active service during World War II starting on April 
1, 1945.  She supported her assertion with a Certification from 
the Armed Forces of the Philippines, lay statements, and a roster 
of US Philippine Island Forces that purportedly showed the 
decedent's service in the Commonwealth Army of the Philippines.  
The lay statements reported that the decedent served from March 
1942 to April 1945 with Special Combat Troops of the 53rd 
Infantry.  The decedent's participation as a Private in a 
guerrilla unit and honorable discharge were also reported.  

The record also contained a January 2004 response from NPRC on 
behalf of the service department, which certified that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

Based on that evidence, the Board found that none of the material 
submitted by the appellant was sufficient to prove qualifying 
service, because the documents were not acceptable evidence under 
38 C.F.R. § 3.203, as is needed to verify actual service.  VA was 
bound by the certification from NPRC.  See Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994).  

Since the November 2006 Board decision, the appellant has not 
submitted any new and material evidence relating to qualifying 
military service for the decedent.  The evidence associated with 
the claims folder since November 2006, including the various 
additional statements and testimony by the appellant, is mostly 
duplicative and cumulative of evidence reviewed during the period 
prior to the last final decision in 2006.  

The only additional evidence not on file at the time of the last 
final decision in November 2006 (and therefore the only evidence 
that may be called "new" evidence) is found in the various 
documents received on May 2009.  These documents include copies 
of military orders by the President and appointed commanding 
officers, which called into active service the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces.  This additional evidence 
does not specifically address whether the decedent had qualifying 
military service, but it only provides general information on all 
the units and personnel of the organized forces of the Philippine 
Government at that time.  This evidence is not "material" 
sufficient to reopen the appellant's claim.  

The Board has considered the appellant's assertion that since she 
receives benefits from the Filipino Veterans Affairs, she should 
be entitled to benefits from VA.  Although the decedent was 
determined to have eligible service for Filipino Veterans 
Benefits, it does not correspond that he had qualifying military 
service to meet the requirements for basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107; 38 C.F.R. §§ 3.1, 
3.6, 3.40. 

The Board wishes to emphasize that the appellant has not shown 
that her deceased husband has the requisite service, to allow her 
to collect VA benefits.  If the appellant is to reopen her claim, 
there must be new and material evidence such as a statement from 
the United States service department to the effect that the 
decedent, himself, had qualifying military service for the 
purpose of conferring basic eligibility for VA death benefits.  
Given the restrictive nature of determining eligibility, any 
other evidence, regardless of the source, would not likely be new 
and material since it would not relate to an unestablished fact 
necessary to substantiate the claim, nor would it raise a 
reasonable possibility of substantiating the claim of entitlement 
to VA death benefits.

Given the absence of any new and material evidence received, the 
claim of entitlement to death benefits is not reopened. 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

As new and material evidence has not been received to reopen a 
previously denied claim for legal eligibility for VA death 
benefits, the appeal is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


